SUMMARY ORDER
Plaintiffs-Appellants David and Kinuyo Gochaku Witt, proceeding pro se, appeal the district court’s March 27, 2015 opinion and order dismissing their 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
“We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A claim will have “facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. Although all allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. “Threadbare recitals of *45the elements of a cause of action, supported by mere conclusory statements, do not suffice,” and pleadings that “are no more than conclusions ... are not entitled to the assumption of truth.” Id. at 678-79, 129 S.Ct. 1937.
Here, an independent review of the record and relevant case law reveals that the district court properly dismissed Appellants’ claims. We affirm the district court’s dismissal of the Appellants’ equal protection and Monell claims for substantially the reasons stated by the district court in its decision. We affirm the dismissal of the Appellants’ substantive due process claim on the ground that Appellants in fact obtained a variance, which authorized the continuance of construction, and thus were not deprived of any protected property interest in their building permit. Because conditions attached to a variance are entrusted to th'e planning board’s discretion, see Village of Mamaroneck, N.Y., Code § 186-6(A)(5), the Appellants had no protected interest in a conditions-free variance. See Crowley v. Courville, 76 F.3d 47, 52 (2d Cir.1996).
We have considered all of Appellants’ arguments and find them to be without merit. Accordingly, we AFFIRM the March 27, 2015 opinion and order of the district court.